Case 3:19-cr-00001-TJC-PDB Document 23 Filed 02/12/19 Page 1 of 3 PageID 79




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

         v.                                  CASE NO. 3:19-cr-00001-TJC-PDB

  JOHN R. NETTLETON


        JOINT MOTION REQUESTING A STATUS CONFERENCE

         The parties, by and through counsel for the United States of America and

  for the Defendant, respectfully jointly move the Court to schedule a status

  conference – by telephone if the Court will permit it given that all counsel are

  based outside of the Jacksonville area – in order to reschedule the trial in the

  above-captioned matter currently set for May 6, 2019.            In support of this

  request the parties state as follows:

         1. The May 6, 2019 trial date, which was set when the Defendant

              appeared before the Honorable Patricia D. Barksdale for his initial

              appearance on January 9, 2019, is the first trial date set in this matter;

         2. The parties estimate that the trial in this matter will be approximately

              2-3 weeks and involve testimony from numerous fact witnesses and

              experts.

         3. Several of the counsel for both parties have trials already scheduled

              outside of the Middle District of Florida that are close in time to the
Case 3:19-cr-00001-TJC-PDB Document 23 Filed 02/12/19 Page 2 of 3 PageID 80




            May 6, 2019 trial date, which would make it difficult to adequately

            prepare for the Defendant’s trial;

        4. The Government has provided the Defense with thousands of pages

            of reports, witness statements, and other materials in discovery, which

            counsel for the Defendant will need more time to review and analyze

            in order to prepare for trial;

        5. The parties intend to continue discussions regarding a possible

            disposition, but the Defendant rejected the Government’s last plea

            offer, which makes a trial likely in this matter and the parties would

            therefore like to set a firm trial date when all the parties can be

            adequately prepared; and

        6. Because the parties’ first scheduled hearing before the Court is not

            until April 15, 2019, the parties believe it would be helpful to schedule

            a status conference before the Court in order to address these matters.

        WHEREFORE, for the reasons discussed above and any others stated at

  a hearing on this motion, the parties would respectfully request the Court

  schedule a status hearing in this matter. Given that the primary offices of

  counsel for both parties are outside of the Jacksonville area, the parties would

  request this status conference be held by telephone if the Court will permit that

  convenience.




                                             2
Case 3:19-cr-00001-TJC-PDB Document 23 Filed 02/12/19 Page 3 of 3 PageID 81




                              Respectfully submitted,

  By:         /s/ Todd Gee                 By:       /s/ Terence Lenamon
  Counsel for the Government                     Counsel for the Defendant
  TODD GEE                                       TERENCE LENAMON, PA.
  Deputy Chief, Public Integrity Section         226 E Flagler St Ste 200
  PETER M. NOTHSTEIN                             Miami, FL 33131-1324
  Trial Attorney, Public Integrity Section       Telephone: (305) 373-9911
  Criminal Division                              terry@lenamonlaw.com
  U.S. Department of Justice
  1400 New York Avenue, NW                       DANIEL SCHWARTZ, P.A.
  12th Floor                                     245 SE 1st Street, Suite 404
  Washington, DC, 20005                          Miami, FL 33131
  Telephone: (202) 514-1412                      Telephone: (305) 557-4671
  Todd.Gee2@usdoj.gov                            daniel@danielschwartzlaw.com
  Peter.Nothstein@usdoj.gov

  DATED: February 12, 2019




                                         3
